          Case 4:21-cv-00281-LPR Document 4 Filed 04/13/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

GENE EDWARD SCOTT, II                                                           PLAINTIFF

v.                               Case No. 4:21-cv-00281-LPR

USA                                                                           DEFENDANT

                                       JUDGMENT

       Consistent with the Order that was entered on this day, it is considered, ordered, and

adjudged that this case is hereby DISMISSED without prejudice. The Court certifies that an in

forma pauperis appeal from this Judgment and the accompanying Order would not be taken in

good faith. 28 U.S.C. § 1915(a)(3).

       IT IS SO ADJUDGED this 13th day of April, 2021.



                                                  _______________________________
                                                  LEE P. RUDOFSKY
                                                  UNITED STATES DISTRICT JUDGE
